 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RAUL ARELLANO,                               Case No.: 17-cv-0354-WQH-MDD
11                                  Petitioner,
                                                  ORDER
12   v.
13   DANIEL PARAMO,
14                                Respondent.
15   HAYES, Judge:
16         The matters before the Court are Petitioner’s Motion to Amend Petitioner’s Motion
17   for Reconsideration (ECF No. 80), and Petitioner’s Motion for Clarification and
18   Reconsideration (ECF No. 82).
19         I.     Background
20         On August 24, 2018, Petitioner Arellano filed a Motion for Reconsideration of the
21   Court’s Order dismissing the First Amended Petition. (ECF No. 75).
22         On August 28, 2018, this Court denied Petitioner’s Motion for Reconsideration and
23   granted petitioner a certificate of appealability. (ECF No. 77).
24         On August 28, 2018, after this Court issued its Amended Order (ECF No. 77), the
25   Court received in the mail and docketed a motion from Petitioner, dated August 22, 2018.
26   (ECF No. 80). The Court construes ECF No. 80 as a Motion to Amend Petitioner’s Motion
27   for Reconsideration, ECF No. 75. Specifically, Petitioner moves to substitute “Grounds 1-
28   7” from ECF No. 80 in place of “Grounds 1-7” in ECF No. 75.

                                                  1
                                                                            17-cv-0354-WQH-MDD
 1           On August 29, 2018, the Clerk of Court entered Judgment. (ECF No. 78).
 2           On September 12, 2018, Petitioner filed a Motion for Clarification and
 3   Reconsideration. (ECF No. 82).
 4           II.  Petitioner’s Motion to Amend (ECF No. 80); Motion for Clarification and
 5                Reconsideration (ECF No. 82)
             The Court has reviewed Petitioner’s Motion to Amend Petitioner’s Motion for
 6
     Reconsideration (ECF No. 80),1 and grants the relief requested therein. The Court has
 7
     reviewed Petitioner’s Motion for Clarification and Reconsideration (ECF No. 82) and it is
 8
     denied.
 9
             IT IS HEREBY ORDERED that Petitioner’s Motion for Clarification and
10
     Reconsideration (ECF No. 82) is denied.
11
              IT IS FURTHER ORDERED that the Motion to Amend Petitioner’s Motion for
12
     Reconsideration (ECF No. 80) is granted. The Court certifies the following issues for
13
     appeal: Grounds 1-2, as described in ECF No. 80. The Clerk of Court shall issue an
14
     Amended Judgment certifying Grounds 1-2, as described in ECF No. 80 for appeal.
15
16
17       Dated: October 26, 2018

18
19
20
21
22
23
24
25
26
     1
      In determining the timeliness of Petitioner’s Motion to Amend (ECF No. 80), the Court applies the
27   prisoner “mailbox rule” and finds that Petitioner’s Motion to Amend (ECF No. 80) was timely filed on
28   August 22, 2018. See Douglas v. Noelle, 567 F.3d 1103 (9th Cir. 2009) (prisoner’s legal document is
     considered filed at the time it is given to the prison authorities for forwarding to the court clerk).

                                                        2
                                                                                        17-cv-0354-WQH-MDD
